Exhibit 99.2 BB&T Corporation Quarterly Performance Summary Second Quarter 2012 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 1 Financial Highlights - Five Quarter Trend 2 Consolidated Statements of Income 3 Consolidated Statements of Income - Five Quarter Trend 4 Lines of Business Financial Performance 5 Lines of Business Financial Performance - Five Quarter Trend 7 Consolidated Balance Sheets 9 Consolidated Balance Sheets - Five Quarter Trend 10 Average Balance Sheets 11 Average Balance Sheets - Five Quarter Trend 12 Average Balances and Rates - Quarters 13 Average Balances and Rates - Year-To-Date 15 Credit Quality 16 Credit Quality - Supplemental Information 19 Capital Information - Five Quarter Trend 20 Selected Items & Additional Information 21 NON-GAAP Reconciliations 22 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date June 30 % June 30 % 2012 2011 Change 2012 2011 Change Summary Income Statement Interest income $ 1,767 $ 1,727 2.3 % $ 3,547 $ 3,440 3.1 % Interest expense 267 337 (20.8 ) 574 729 (21.3 ) Net interest income - taxable equivalent 1,500 1,390 7.9 2,973 2,711 9.7 Less: Taxable-equivalent adjustment 38 36 5.6 75 72 4.2 Net interest income 1,462 1,354 8.0 2,898 2,639 9.8 Provision for credit losses 273 328 (16.8 ) 561 668 (16.0 ) Net interest income after provision for credit losses 1,189 1,026 15.9 2,337 1,971 18.6 Noninterest income 966 787 22.7 1,837 1,501 22.4 Noninterest expense 1,426 1,395 2.2 2,811 2,767 1.6 Income before income taxes 729 418 74.4 1,363 705 93.3 Provision for income taxes 191 91 109.9 380 144 163.9 Net income 538 327 64.5 983 561 75.2 Noncontrolling interest 20 20 - 34 29 17.2 Preferred stock dividends 8 - NM 8 - NM Net income available to common shareholders 510 307 66.1 941 532 76.9 Per Common Share Data Earnings Basic $ 0.73 $ 0.44 65.9 % $ 1.35 $ 0.76 77.6 % Diluted 0.72 0.44 63.6 1.33 0.76 75.0 Cash dividends declared (1) 0.20 0.16 25.0 0.40 0.33 21.2 Book value 26.19 24.37 7.5 26.19 24.37 7.5 Tangible book value (2) 16.92 15.95 6.1 16.92 15.95 6.1 End of period shares outstanding (in thousands) 698,795 696,894 0.3 698,795 696,894 0.3 Weighted average shares (in thousands) Basic 698,579 696,625 0.3 698,132 695,971 0.3 Diluted 708,454 704,969 0.5 707,990 704,583 0.5 Performance Ratios Return on average assets 1.22 % 0.83 % 1.13 % 0.72 % Return on average common shareholders' equity 11.21 7.25 10.49 6.38 Return on average tangible common shareholders' equity (3) 18.85 12.32 17.37 11.02 Net interest margin - taxable equivalent 3.95 4.15 3.94 4.08 Fee income ratio (4 ) 42.4 40.8 41.7 40.5 Efficiency ratio (4 ) 53.9 55.8 53.0 56.4 Credit Quality (including covered assets) Nonperforming assets as a percentage of Total assets 1.24 % 2.32 % 1.24 % 2.32 % Loans and leases plus foreclosed property 1.93 3.46 1.93 3.46 Net charge-offs as a percentage of average loans and leases 1.21 1.71 1.25 1.63 Allowance for loan and lease losses as a percentage of loans and leases held for investment 1.91 2.43 1.91 2.43 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.29 X 1.22 X 1.29 X 1.22 X Average Balances Total assets $ 176,870 $ 157,730 12.1 % $ 175,420 $ 157,332 11.5 % Total securities (5 ) 37,114 27,060 37.2 36,850 26,065 41.4 Loans and leases 111,760 104,341 7.1 111,082 104,815 6.0 Deposits 125,348 106,466 17.7 124,977 106,042 17.9 Common shareholders' equity 18,302 17,014 7.6 18,038 16,817 7.3 Total shareholders' equity 18,737 17,072 9.8 18,283 16,874 8.4 Period-End Balances Total assets $ 178,529 $ 159,310 12.1 % $ 178,529 $ 159,310 12.1 % Total securities (5 ) 37,643 27,961 34.6 37,643 27,961 34.6 Loans and leases 113,811 105,350 8.0 113,811 105,350 8.0 Deposits 126,059 108,064 16.7 126,059 108,064 16.7 Common shareholders' equity 18,300 16,981 7.8 18,300 16,981 7.8 Total shareholders' equity 18,926 17,049 11.0 18,926 17,049 11.0 Capital Ratios (6) Risk-based Tier 1 10.2 % 12.4 % 10.2 % 12.4 % Total 13.5 16.1 13.5 16.1 Leverage 7.3 9.5 7.3 9.5 Tangible common equity (2) 6.9 7.2 6.9 7.2 Tier 1 common equity to risk-weighted assets (2) 9.7 9.6 9.7 9.6 Applicable ratios are annualized. (1 ) BB&T Corporation declared a special one-time dividend of $0.01 per common share in the first quarter of 2011. (2 ) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 20 of this supplement. (3 ) Return on average tangiblecommon shareholders'equity is a Non-GAAP measure. See the calculation and management's reasons for using this measure on page 22 of this supplement. (4 ) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 21 of this supplement. See Non-GAAP reconciliations on page 22 of this supplement. (5) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (6 ) Current quarter regulatory capital information is preliminary. NM - Not meaningful. Return to Table of Contents 1 BB&T Corporation Financial Highlights - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Summary Income Statement Interest income $ 1,767 $ 1,780 $ 1,807 $ 1,788 $ 1,727 Interest expense 267 307 318 334 337 Net interest income - taxable equivalent 1,500 1,473 1,489 1,454 1,390 Less: Taxable-equivalent adjustment 38 37 37 38 36 Net interest income 1,462 1,436 1,452 1,416 1,354 Provision for credit losses 273 288 272 250 328 Net interest income after provision for credit losses 1,189 1,148 1,180 1,166 1,026 Noninterest income 966 871 922 690 787 Noninterest expense 1,426 1,385 1,618 1,417 1,395 Income before income taxes 729 634 484 439 418 Provision for income taxes 191 189 84 68 91 Net income 538 445 400 371 327 Noncontrolling interest 20 14 9 5 20 Preferred stock dividends 8 - Net income available to common shareholders 510 431 391 366 307 Per Common Share Data Earnings Basic $ 0.73 $ 0.62 $ 0.56 $ 0.52 $ 0.44 Diluted 0.72 0.61 0.55 0.52 0.44 Cash dividends declared 0.20 0.20 0.16 0.16 0.16 Book value 26.19 25.51 24.98 25.07 24.37 Tangible book value (1) 16.92 17.12 16.73 16.42 15.95 End of period shares outstanding (in thousands) 698,795 698,454 697,143 697,101 696,894 Weighted average shares (in thousands) Basic 698,579 697,685 697,117 697,052 696,625 Diluted 708,454 707,369 706,178 705,604 704,969 Performance Ratios Return on average assets 1.22 % 1.03 % 0.93 % 0.89 % 0.83 % Return on average common shareholders' equity 11.21 9.75 8.76 8.30 7.25 Return on average tangible common shareholders' equity (2) 18.85 15.88 14.36 13.71 12.32 Net interest margin - taxable equivalent 3.95 3.93 4.02 4.09 4.15 Fee income ratio (3 ) 42.4 41.0 38.4 39.3 40.8 Efficiency ratio (3 ) 53.9 52.0 53.5 54.6 55.8 Credit Quality (including covered assets) Nonperforming assets as a percentage of Total assets 1.24 % 1.50 % 1.62 % 1.98 % 2.32 % Loans and leases plus foreclosed property 1.93 2.35 2.52 3.05 3.46 Net charge-offs as a percentage of average loans and leases 1.21 1.28 1.44 1.57 1.71 Allowance for loan and lease losses as a percentage of loans and leases held for investment 1.91 2.02 2.10 2.25 2.43 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.29 X 1.18 X 1.21 X 1.20 X 1.22 X Average Balances Total assets $ 176,870 $ 173,969 $ 171,496 $ 165,520 $ 157,730 Total securities (4 ) 37,114 36,589 35,867 31,567 27,060 Loans and leases 111,760 110,403 108,523 105,658 104,341 Deposits 125,348 124,606 121,925 115,056 106,466 Common shareholders' equity 18,302 17,772 17,693 17,490 17,014 Total shareholders' equity 18,737 17,829 17,755 17,551 17,072 Period-End Balances Total assets $ 178,529 $ 174,752 $ 174,579 $ 167,677 $ 159,310 Total securities (4 ) 37,643 37,865 36,407 32,784 27,961 Loans and leases 113,811 110,686 111,205 107,449 105,350 Deposits 126,059 124,157 124,939 117,567 108,064 Common shareholders' equity 18,300 17,820 17,418 17,479 16,981 Shareholders' equity 18,926 17,882 17,480 17,541 17,049 Capital Ratios (5 ) Risk-based Tier 1 10.2 % 12.8 % 12.5 % 12.6 % 12.4 % Total 13.5 16.2 15.7 16.1 16.1 Leverage 7.3 9.1 9.0 9.2 9.5 Tangible common equity (1) 6.9 7.1 6.9 7.1 7.2 Tier 1 common equity to risk-weighted assets (1) 9.7 10.0 9.7 9.8 9.6 Applicable ratios are annualized. (1 ) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 20 of this supplement. (2) Return on averagetangible commonshareholders'equity is a Non-GAAP measure. See the calculation and management's reasons for using this measure on page 22 of this supplement. (3 ) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 21 of this supplement. See Non-GAAP reconciliations on page 22 of this supplement. (4 ) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (5 ) Current regulatory capital information is preliminary. Return to Table of Contents 2 BB&T Corporation Consolidated Statements of Income (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date June 30 Change June 30 Change 2012 2011 $ % 2012 2011 $ % Interest Income Interest and fees on loans and leases $ 1,492 $ 1,523 $ (31 ) (2.0 ) % $ 2,994 $ 3,043 $ (49 ) (1.6 ) % Interest and dividends on securities 230 163 67 41.1 464 313 151 48.2 Interest on other earning assets 6 4 2 50.0 13 10 3 30.0 Total interest income 1,728 1,690 38 2.2 3,471 3,366 105 3.1 Interest Expense Interest on deposits 107 152 (45 ) (29.6 ) 228 323 (95 ) (29.4 ) Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 2 3 (1 ) (33.3 ) 3 7 (4 ) (57.1 ) Interest on long-term debt 157 181 (24 ) (13.3 ) 342 397 (55 ) (13.9 ) Total interest expense 266 336 (70 ) (20.8 ) 573 727 (154 ) (21.2 ) Net interest income 1,462 1,354 108 8.0 2,898 2,639 259 9.8 Provision for credit losses 273 328 (55 ) (16.8 ) 561 668 (107 ) (16.0 ) Net interest income after provision for credit loss 1,189 1,026 163 15.9 2,337 1,971 366 18.6 Noninterest income Insurance income 393 299 94 31.4 664 549 115 20.9 Service charges on deposits 138 145 (7 ) (4.8 ) 275 280 (5 ) (1.8 ) Mortgage banking income 182 83 99 119.3 398 178 220 123.6 Investment banking and brokerage fees and commissions 88 90 (2 ) (2.2 ) 177 177 - - Checkcard fees 45 79 (34 ) (43.0 ) 88 151 (63 ) (41.7 ) Bankcard fees and merchant discounts 59 52 7 13.5 113 98 15 15.3 Trust and investment advisory revenues 46 45 1 2.2 91 88 3 3.4 Income from bank-owned life insurance 27 29 (2 ) (6.9 ) 57 59 (2 ) (3.4 ) FDIC loss share income, net (74 ) (81 ) 7 (8.6 ) (131 ) (139 ) 8 (5.8 ) Securities gains (losses), net (2 ) (2 ) - - (11 ) (2 ) (9 ) NM Other income 64 48 16 33.3 116 62 54 87.1 Total noninterest income 966 787 179 22.7 1,837 1,501 336 22.4 Noninterest Expense Personnel expense 775 683 92 13.5 1,505 1,377 128 9.3 Foreclosed property expense 72 145 (73 ) (50.3 ) 164 288 (124 ) (43.1 ) Occupancy and equipment expense 159 152 7 4.6 312 306 6 2.0 Loan processing expenses 62 57 5 8.8 125 113 12 10.6 Regulatory charges 43 59 (16 ) (27.1 ) 84 120 (36 ) (30.0 ) Professional services 39 38 1 2.6 74 69 5 7.2 Software expense 32 29 3 10.3 64 55 9 16.4 Amortization of intangibles 29 25 4 16.0 51 51 - - Merger-related and restructuring charges, net 2 2 - - 14 - 14 NM Other expenses 213 205 8 3.9 418 388 30 7.7 Total noninterest expense 1,426 1,395 31 2.2 2,811 2,767 44 1.6 Earnings Income before income taxes 729 418 311 74.4 1,363 705 658 93.3 Provision for income taxes 191 91 100 109.9 380 144 236 163.9 Net Income 538 327 211 64.5 983 561 422 75.2 Noncontrolling interest 20 20 - - 34 29 5 17.2 Preferred stock dividends 8 - 8 NM 8 - 8 NM Net income available to common shareholders $ 510 $ 307 $ 203 66.1 % $ 941 $ 532 $ 409 76.9 % Earnings Per Common Share Basic $ 0.73 $ 0.44 $ 0.29 65.9 % $ 1.35 $ 0.76 $ 0.59 77.6 % Diluted 0.72 0.44 0.28 63.6 1.33 0.76 0.57 75.0 Weighted Average Shares Outstanding Basic 698,579 696,625 1,954 0.3 698,132 695,971 2,161 0.3 Diluted 708,454 704,969 3,485 0.5 707,990 704,583 3,407 0.5 NM - not meaningful. Return to Table of Contents 3 BB&T Corporation Consolidated Statements of Income - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Interest Income Interest and fees on loans and leases $ 1,492 $ 1,502 $ 1,530 $ 1,546 $ 1,523 Interest and dividends on securities 230 234 235 199 163 Interest on other earning assets 6 7 4 5 4 Total interest income 1,728 1,743 1,769 1,750 1,690 Interest Expense Interest on deposits 107 121 137 150 152 Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 2 1 1 3 3 Interest on long-term debt 157 185 179 181 181 Total interest expense 266 307 317 334 336 Net interest income 1,462 1,436 1,452 1,416 1,354 Provision for credit losses 273 288 272 250 328 Net interest income after provision for credit loss 1,189 1,148 1,180 1,166 1,026 Noninterest income Insurance income 393 271 254 241 299 Service charges on deposits 138 137 142 141 145 Mortgage banking income 182 216 135 123 83 Investment banking and brokerage fees and commissions 88 89 75 81 90 Checkcard fees 45 43 42 78 79 Bankcard fees and merchant discounts 59 54 55 51 52 Trust and investment advisory revenues 46 45 42 43 45 Income from bank-owned life insurance 27 30 30 33 29 FDIC loss share income, net (74 ) (57 ) (46 ) (104 ) (81 ) Securities gains (losses), net (2 ) (9 ) 103 (39 ) (2 ) Other income 64 52 90 42 48 Total noninterest income 966 871 922 690 787 Noninterest Expense Personnel expense 775 730 679 671 683 Foreclosed property expense 72 92 346 168 145 Occupancy and equipment expense 159 153 159 151 152 Loan processing expenses 62 63 59 55 57 Regulatory charges 43 41 46 46 59 Professional services 39 35 49 56 38 Software expense 32 32 33 30 29 Amortization of intangibles 29 22 24 24 25 Merger-related and restructuring charges, net 2 12 16 - 2 Other expenses 213 205 207 216 205 Total noninterest expense 1,426 1,385 1,618 1,417 1,395 Earnings Income before income taxes 729 634 484 439 418 Provision for income taxes 191 189 84 68 91 Net Income 538 445 400 371 327 Noncontrolling interest 20 14 9 5 20 Preferred stock dividends 8 Net income available to common shareholders $ 510 $ 431 $ 391 $ 366 $ 307 Earnings Per Common Share Basic $ 0.73 $ 0.62 $ 0.56 $ 0.52 $ 0.44 Diluted 0.72 0.61 0.55 0.52 0.44 Weighted Average Shares Outstanding Basic 698,579 697,685 697,117 697,052 696,625 Diluted 708,454 707,369 706,178 705,604 704,969 Return to Table of Contents 4 BB&T Corporation Lines of Business Financial Performance (1) Quarter Ended June 30, 2012 and 2011 (Dollars in millions) Residential Dealer Community Banking Mortgage Banking Financial Services Specialized Lending June 30 June 30 Percent June 30 June 30 Percent June 30 June 30 Percent June 30 June 30 Percent Change Change Change Change Net interest income (expense) $ 517 $ 483 7.0 % $ 285 $ 244 16.8 % $ 210 $ 212 (0.9 )% $ 175 $ 155 12.9 % Net intersegment interest income (expense) 339 419 (19.1 ) (193 ) (182 ) 6.0 (54 ) (69 ) (21.7 ) (40) (41 ) (2.4 ) Segment net interest income 856 902 (5.1 ) 92 62 48.4 156 143 9.1 135 114 18.4 Allocated provision for loan and lease losses 190 125 52.0 38 146 (74.0 ) 27 26 3.8 24 18 33.3 Noninterest income 280 298 (6.0 ) 162 63 157.1 2 2 - 52 50 4.0 Intersegment net referral fees (expense) 43 28 53.6 - (1 ) (100.0 ) - - NM - - NM Noninterest expense 447 526 (15.0 ) 92 69 33.3 25 23 8.7 58 59 (1.7 ) Amortization of intangibles 10 12 (16.7 ) - - NM - 1 (100.0 ) 2 2 - Allocated corporate expenses 255 224 13.8 13 12 8.3 10 10 - 19 17 11.8 Income (loss) before income taxes 277 341 (18.8 ) 111 (103 ) NM 96 85 12.9 84 68 23.5 Provision (benefit) for income taxes 100 125 (20.0 ) 42 (39 ) NM 36 32 12.5 19 13 46.2 Segment net income (loss) $ 177 $ 216 (18.1 ) $ 69 $ (64 ) NM $ 60 $ 53 13.2 $ 65 $ 55 18.2 Identifiable segment assets (period end) $ 61,081 $ 61,410 (0.5 ) $ 27,318 $ 21,625 26.3 $ 10,303 $ 9,681 6.4 $ 18,140 $ 15,168 19.6 Other, Treasury Total BB&T Insurance Services Financial Services & Corporate (2) Corporation June 30 June 30 Percent June 30 June 30 Percent June 30 June 30 Percent June 30 June 30 Percent Change Change Change Change Net interest income (expense) $ - $ - NM % $ 30 $ 28 7.1 % $ 245 $ 232 5.6 % $ 1,462 $ 1,354 8.0 % Net intersegment interest income (expense) - 1 (100.0 ) 82 60 36.7 (134 ) (188 ) (28.7 ) - - NM Segment net interest income - 1 (100.0 ) 112 88 27.3 111 44 152.3 1,462 1,354 8.0 Allocated provision for loan and lease losses - - NM (8) (2 ) NM 2 15 (86.7 ) 273 328 (16.8 ) Noninterest income 393 297 32.3 169 173 (2.3 ) (92 ) (96 ) (4.2 ) 966 787 22.7 Intersegment net referral fees (expense) - - NM 6 3 100.0 (49 ) (30 ) 63.3 - - NM Noninterest expense 260 206 26.2 173 145 19.3 342 342 - 1,397 1,370 2.0 Amortization of intangibles 17 11 54.5 1 1 - (1 ) (2 ) (50.0 ) 29 25 16.0 Allocated corporate expenses 19 17 11.8 22 18 22.2 (338 ) (298 ) 13.4 - - NM Income (loss) before income taxes 97 64 51.6 99 102 (2.9 ) (35 ) (139 ) (74.8 ) 729 418 74.4 Provision (benefit) for income taxes 31 18 72.2 36 39 (7.7 ) (73 ) (97 ) (24.7 ) 191 91 109.9 Segment net income (loss) $ 66 $ 46 43.5 $ 63 $ 63 - $ 38 $ (42 ) (190.5 ) $ 538 $ 327 64.5 Identifiable segment assets (period end) $ 3,299 $ 2,341 40.9 $ 8,216 $ 6,233 31.8 $ 50,172 $ 42,852 17.1 $ 178,529 $ 159,310 12.1 (1 ) Lines of business results are preliminary. (2 ) Includes financial data from subsidiaries below the quantitative and qualitative thresholds requiring disclosure. NM - not meaningful. Return to Table of Contents 5 BB&T Corporation Lines of Business Financial Performance (1) Year-To-Date June 30, 2012 and 2011 (Dollars in millions) Residential Dealer Community Banking Mortgage Banking Financial Services Specialized Lending June 30 June 30 Percent June 30 June 30 Percent June 30 June 30 Percent June 30 June 30 Percent Change Change Change Change Net interest income (expense) $ 1,023 $ 952 7.5 % $ 564 $ 498 13.3 % $ 420 $ 422 (0.5 )% $ 341 $ 305 11.8 % Net intersegment interest income (expense) 697 849 (17.9 ) (384 ) (365 ) 5.2 (113 ) (141 ) (19.9 ) (81 ) (83 ) (2.4 ) Segment net interest income 1,720 1,801 (4.5 ) 180 133 35.3 307 281 9.3 260 222 17.1 Allocated provision for loan and lease losses 445 329 35.3 16 225 (92.9 ) 54 59 (8.5 ) 51 22 131.8 Noninterest income 548 491 11.6 357 138 158.7 4 4 - 105 101 4.0 Intersegment net referral fees (expense) 82 60 36.7 (1 ) (1 ) - - - NM - - NM Noninterest expense 935 1,064 (12.1 ) 177 132 34.1 50 45 11.1 121 114 6.1 Amortization of intangibles 19 25 (24.0 ) - - NM - 1 (100.0 ) 3 3 - Allocated corporate expenses 512 450 13.8 27 24 12.5 19 19 - 38 36 5.6 Income (loss) before income taxes 439 484 (9.3 ) 316 (111 ) NM 188 161 16.8 152 148 2.7 Provision (benefit) for income taxes 157 176 (10.8 ) 119 (42 ) NM 71 61 16.4 32 31 3.2 Segment net income (loss) $ 282 $ 308 (8.4 ) $ 197 $ (69 ) NM $ 117 $ 100 17.0 $ 120 $ 117 2.6 Identifiable segment assets (period end) $ 61,081 $ 61,410 (0.5 ) $ 27,318 $ 21,625 26.3 $ 10,303 $ 9,681 6.4 $ 18,140 $ 15,168 19.6 Other, Treasury Total BB&T Insurance Services Financial Services & Corporate (2) Corporation June 30 June 30 Percent June 30 June 30 Percent June 30 June 30 Percent June 30 June 30 Percent Change Change Change Change Net interest income (expense) $ 1 $ 1 - % $ 57 $ 51 11.8 % $ 492 $ 410 20.0 % $ 2,898 $ 2,639 9.8 % Net intersegment interest income (expense) 1 2 (50.0 ) 162 116 39.7 (282 ) (378 ) (25.4 ) - - NM Segment net interest income 2 3 (33.3 ) 219 167 31.1 210 32 NM 2,898 2,639 9.8 Allocated provision for loan and lease losses - - NM 6 (11 ) (154.5 ) (11 ) 44 (125.0 ) 561 668 (16.0 ) Noninterest income 663 546 21.4 347 339 2.4 (187 ) (118 ) 58.5 1,837 1,501 22.4 Intersegment net referral fees (expense) - - NM 12 8 50.0 (93 ) (67 ) 38.8 - - NM Noninterest expense 472 401 17.7 326 288 13.2 679 672 1.0 2,760 2,716 1.6 Amortization of intangibles 27 21 28.6 2 2 - - (1 ) (100.0 ) 51 51 - Allocated corporate expenses 39 34 14.7 45 36 25.0 (680 ) (599 ) 13.5 - - NM Income (loss) before income taxes 127 93 36.6 199 199 - (58 ) (269 ) (78.4 ) 1,363 705 93.3 Provision (benefit) for income taxes 38 27 40.7 74 75 (1.3 ) (111 ) (184 ) (39.7 ) 380 144 163.9 Segment net income (loss) $ 89 $ 66 34.8 $ 125 $ 124 0.8 $ 53 $ (85 ) (162.4 ) $ 983 $ 561 75.2 Identifiable segment assets (period end) $ 3,299 $ 2,341 40.9 $ 8,216 $ 6,233 31.8 $ 50,172 $ 42,852 17.1 $ 178,529 $ 159,310 12.1 (1 ) Lines of business results are preliminary. (2 ) Includes financial data from subsidiaries below the quantitative and qualitative thresholds requiring disclosure. NM - not meaningful. Return to Table of Contents 6 BB&T Corporation Lines of Business Financial Performance - Five Quarter Trend (1) (Dollars in millions) Quarter Ended Community Banking June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Net interest income (expense) $ 517 $ 506 $ 499 $ 486 $ 483 Net intersegment interest income (expense) 339 358 388 405 419 Segment net interest income 856 864 887 891 902 Allocated provision for loan and lease losses 190 255 118 142 125 Noninterest income 280 268 241 284 298 Intersegment net referral fees (expense) 43 39 41 31 28 Noninterest expense 447 488 741 549 526 Amortization of intangibles 10 9 11 11 12 Allocated corporate expenses 255 257 225 224 224 Income (loss) before income taxes 277 162 74 280 341 Provision (benefit) for income taxes 100 57 24 102 125 Segment net income (loss) $ 177 $ 105 $ 50 $ 178 $ 216 Identifiable segment assets (period end) $ 61,081 $ 60,750 $ 61,072 $ 61,008 $ 61,410 Quarter Ended Residential Mortgage Banking June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Net interest income (expense) $ 285 $ 279 $ 272 $ 255 $ 244 Net intersegment interest income (expense) (193 ) (191 ) (187 ) (182 ) (182 ) Segment net interest income 92 88 85 73 62 Allocated provision for loan and lease losses 38 (22 ) 39 56 146 Noninterest income 162 195 111 100 63 Intersegment net referral fees (expense) - (1 ) - 1 (1 ) Noninterest expense 92 85 86 78 69 Amortization of intangibles - Allocated corporate expenses 13 14 12 12 12 Income (loss) before income taxes 111 205 59 28 (103 ) Provision (benefit) for income taxes 42 77 22 11 (39 ) Segment net income (loss) $ 69 $ 128 $ 37 $ 17 $ (64 ) Identifiable segment assets (period end) $ 27,318 $ 25,288 $ 25,471 $ 23,270 $ 21,625 Quarter Ended Dealer Financial Services June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Net interest income (expense) $ 210 $ 210 $ 213 $ 217 $ 212 Net intersegment interest income (expense) (54 ) (59 ) (62 ) (67 ) (69 ) Segment net interest income 156 151 151 150 143 Allocated provision for loan and lease losses 27 27 42 24 26 Noninterest income 2 2 2 1 2 Intersegment net referral fees (expense) - Noninterest expense 25 25 23 22 23 Amortization of intangibles - 1 Allocated corporate expenses 10 9 9 9 10 Income (loss) before income taxes 96 92 79 96 85 Provision (benefit) for income taxes 36 35 30 36 32 Segment net income (loss) $ 60 $ 57 $ 49 $ 60 $ 53 Identifiable segment assets (period end) $ 10,303 $ 10,050 $ 9,874 $ 9,803 $ 9,681 Quarter Ended Specialized Lending June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Net interest income (expense) $ 175 $ 166 $ 167 $ 164 $ 155 Net intersegment interest income (expense) (40 ) (41 ) (43 ) (45 ) (41 ) Segment net interest income 135 125 124 119 114 Allocated provision for loan and lease losses 24 27 24 26 18 Noninterest income 52 53 57 53 50 Intersegment net referral fees (expense) - Noninterest expense 58 63 58 61 59 Amortization of intangibles 2 1 2 1 2 Allocated corporate expenses 19 19 18 18 17 Income (loss) before income taxes 84 68 79 66 68 Provision (benefit) for income taxes 19 13 15 12 13 Segment net income (loss) $ 65 $ 55 $ 64 $ 54 $ 55 Identifiable segment assets (period end) $ 18,140 $ 16,889 $ 16,766 $ 16,089 $ 15,168 (1) Lines of business results are preliminary. Return to Table of Contents 7 BB&T Corporation Lines of Business Financial Performance - Five Quarter Trend (1) (Dollars in millions) Quarter Ended Insurance Services June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Net interest income (expense) $ - $ 1 $ 1 $ 1 $ - Net intersegment interest income (expense) - 1 1 1 1 Segment net interest income - 2 2 2 1 Allocated provision for loan and lease losses - Noninterest income 393 270 255 239 297 Intersegment net referral fees (expense) - Noninterest expense 260 212 187 198 206 Amortization of intangibles 17 10 11 10 11 Allocated corporate expenses 19 20 21 17 17 Income (loss) before income taxes 97 30 38 16 64 Provision (benefit) for income taxes 31 7 13 6 18 Segment net income (loss) $ 66 $ 23 $ 25 $ 10 $ 46 Identifiable segment assets (period end) $ 3,299 $ 2,310 $ 2,350 $ 2,133 $ 2,341 Quarter Ended Financial Services June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Net interest income (expense) $ 30 $ 27 $ 29 $ 27 $ 28 Net intersegment interest income (expense) 82 80 80 71 60 Segment net interest income 112 107 109 98 88 Allocated provision for loan and lease losses (8 ) 14 9 1 (2 ) Noninterest income 169 178 183 172 173 Intersegment net referral fees (expense) 6 6 6 6 3 Noninterest expense 173 153 143 143 145 Amortization of intangibles 1 1 1 - 1 Allocated corporate expenses 22 23 19 20 18 Income (loss) before income taxes 99 100 126 112 102 Provision (benefit) for income taxes 36 38 47 42 39 Segment net income (loss) $ 63 $ 62 $ 79 $ 70 $ 63 Identifiable segment assets (period end) $ 8,216 $ 7,790 $ 7,413 $ 6,561 $ 6,233 Quarter Ended Other, Treasury & Corporate (2) June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Net interest income (expense) $ 245 $ 247 $ 271 $ 266 $ 232 Net intersegment interest income (expense) (134 ) (148 ) (177 ) (183 ) (188 ) Segment net interest income 111 99 94 83 44 Allocated provision for loan and lease losses 2 (13 ) 40 1 15 Noninterest income (92 ) (95 ) 73 (159 ) (96 ) Intersegment net referral fees (expense) (49 ) (44 ) (47 ) (38 ) (30 ) Noninterest expense 342 337 356 342 342 Amortization of intangibles (1 ) 1 (1 ) 2 (2 ) Allocated corporate expenses (338 ) (342 ) (304 ) (300 ) (298 ) Income (loss) before income taxes (35 ) (23 ) 29 (159 ) (139 ) Provision (benefit) for income taxes (73 ) (38 ) (67 ) (141 ) (97 ) Segment net income (loss) $ 38 $ 15 $ 96 $ (18 ) $ (42 ) Identifiable segment assets (period end) $ 50,172 $ 51,675 $ 51,633 $ 48,813 $ 42,852 Quarter Ended Total BB&T Corporation June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Net interest income (expense) $ 1,462 $ 1,436 $ 1,452 $ 1,416 $ 1,354 Net intersegment interest income (expense) - Segment net interest income 1,462 1,436 1,452 1,416 1,354 Allocated provision for loan and lease losses 273 288 272 250 328 Noninterest income 966 871 922 690 787 Intersegment net referral fees (expense) - Noninterest expense 1,397 1,363 1,594 1,393 1,370 Amortization of intangibles 29 22 24 24 25 Allocated corporate expenses - Income (loss) before income taxes 729 634 484 439 418 Provision (benefit) for income taxes 191 189 84 68 91 Segment net income (loss) $ 538 $ 445 $ 400 $ 371 $ 327 Identifiable segment assets (period end) $ 178,529 $ 174,752 $ 174,579 $ 167,677 $ 159,310 Lines of business results are preliminary. Includes financial data from subsidiaries below the quantitative and qualitative thresholds requiring disclosure. Return to Table of Contents 8 BB&T Corporation Consolidated Balance Sheets (Dollars in millions) As of June 30 Change 2012 2011 $ % Assets Cash and due from banks $ 1,409 $ 1,199 $ 210 17.5 % Interest-bearing deposits with banks 2,246 1,337 909 68.0 Federal funds sold and securities purchased under resale agreements or similar arrangements 212 250 (38 ) (15.2 ) Segregated cash due from banks 4 19 (15 ) (78.9 ) Trading securities at fair value 533 564 (31 ) (5.5 ) Securities available for sale at fair value (1) 25,067 19,409 5,658 29.2 Securities held to maturity 12,576 8,552 4,024 47.1 Loans and leases: Commercial loans and leases Commercial and industrial 36,938 34,166 2,772 8.1 Commercial real estate—other 10,457 11,134 (677 ) (6.1 ) Commercial real estate—residential ADC (2) 1,590 2,689 (1,099 ) (40.9 ) Direct retail lending 15,155 13,679 1,476 10.8 Sales finance loans 7,794 7,236 558 7.7 Revolving credit loans 2,206 2,091 115 5.5 Residential mortgage loans 23,117 18,372 4,745 25.8 Other lending subsidiaries 9,835 8,464 1,371 16.2 Other acquired loans 28 50 (22 ) (44.0 ) Total loans and leases held for investment (excluding covered loans) 107,120 97,881 9,239 9.4 Covered loans 3,955 5,504 (1,549 ) (28.1 ) Total loans and leases held for investment 111,075 103,385 7,690 7.4 Loans held for sale 2,736 1,965 771 39.2 Total loans and leases 113,811 105,350 8,461 8.0 Allowance for loan and lease losses (2,126 ) (2,516 ) 390 (15.5 ) FDIC loss share receivable 831 1,446 (615 ) (42.5 ) Premises and equipment 1,816 1,846 (30 ) (1.6 ) Goodwill 6,428 6,016 412 6.8 Core deposit and other intangible assets 683 457 226 49.5 Residential mortgage servicing rights at fair value 578 879 (301 ) (34.2 ) Other assets (3) 14,461 14,502 (41 ) (0.3 ) Total assets $ 178,529 $ 159,310 $ 19,219 12.1 % Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 28,664 $ 22,507 $ 6,157 27.4 % Interest checking 20,228 18,660 1,568 8.4 Money market and savings 46,611 39,356 7,255 18.4 Certificates and other time deposits 30,556 26,865 3,691 13.7 Foreign office deposits - interest-bearing - 676 (676 ) (100.0 ) Total deposits 126,059 108,064 17,995 16.7 Fed funds purchased, repos and other borrowings 3,196 4,842 (1,646 ) (34.0 ) Long-term debt 22,561 23,380 (819 ) (3.5 ) Other liabilities 7,787 5,975 1,812 30.3 Total liabilities 159,603 142,261 17,342 12.2 Shareholders' equity: Preferred stock 559 - 559 NM Common stock 3,494 3,484 10 0.3 Additional paid-in capital 5,914 5,830 84 1.4 Retained earnings 9,433 8,241 1,192 14.5 Accumulated other comprehensive loss (541 ) (574 ) 33 (5.7 ) Noncontrolling interest 67 68 (1 ) (1.5 ) Total shareholders' equity 18,926 17,049 1,877 11.0 Total liabilities and shareholders' equity $ 178,529 $ 159,310 $ 19,219 12.1 % Includes $1.6 billion and $1.7 billion at June 30, 2012 and 2011, respectively, covered by FDIC loss sharing agreements. Commercial real estate - residential ADC represents residential acquisition, development and construction loans. ( 3) Includes $349 million and $390 million of foreclosed property and other assets covered by FDIC loss sharing agreements at June 30, 2012 and 2011, respectively. NM - not meaningful. Return to Table of Contents 9 BB&T Corporation Consolidated Balance Sheets - Five Quarter Trend (Dollars in millions) As of June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Assets Cash and due from banks $ 1,409 $ 1,336 $ 1,562 $ 1,312 $ 1,199 Interest-bearing deposits with banks 2,246 2,464 2,646 2,907 1,337 Federal funds sold and securities purchased under resale agreements or similar arrangements 212 252 136 185 250 Segregated cash due from banks 4 20 20 19 19 Trading securities at fair value 533 589 534 428 564 Securities available for sale at fair value (1) 25,067 24,380 22,313 24,649 19,409 Securities held to maturity 12,576 13,485 14,094 8,135 8,552 Loans and leases: Commercial loans and leases Commercial and industrial 36,938 36,156 36,415 34,817 34,166 Commercial real estate—other 10,457 10,543 10,689 10,931 11,134 Commercial real estate—residential ADC 1,590 1,823 2,061 2,414 2,689 Direct retail lending 15,155 14,862 14,467 13,882 13,679 Sales finance loans 7,794 7,587 7,401 7,265 7,236 Revolving credit loans 2,206 2,159 2,212 2,128 2,091 Residential mortgage loans 23,117 21,513 20,581 19,361 18,372 Other lending subsidiaries 9,835 8,951 8,737 8,636 8,464 Other acquired loans 28 35 39 47 50 Total loans and leases held for investment (excluding covered loans) 107,120 103,629 102,602 99,481 97,881 Covered loans 3,955 4,532 4,867 5,222 5,504 Total loans and leases held for investment 111,075 108,161 107,469 104,703 103,385 Loans held for sale 2,736 2,525 3,736 2,746 1,965 Total loans and leases 113,811 110,686 111,205 107,449 105,350 Allowance for loan and lease losses (2,126 ) (2,181 ) (2,256 ) (2,355 ) (2,516 ) FDIC loss share receivable 831 949 1,100 1,221 1,446 Premises and equipment 1,816 1,822 1,855 1,864 1,846 Goodwill 6,428 6,077 6,078 6,016 6,016 Core deposit and other intangible assets 683 422 444 433 457 Residential mortgage servicing rights at fair value 578 696 563 573 879 Other assets (2) 14,461 13,755 14,285 14,841 14,502 Total assets $ 178,529 $ 174,752 $ 174,579 $ 167,677 $ 159,310 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 28,664 $ 27,410 $ 25,684 $ 24,557 $ 22,507 Interest checking 20,228 20,318 20,701 18,971 18,660 Money market and savings 46,611 46,759 44,618 43,858 39,356 Certificates and other time deposits 30,556 29,648 33,899 30,142 26,865 Foreign office deposits - interest-bearing - 22 37 39 676 Total deposits 126,059 124,157 124,939 117,567 108,064 Fed funds purchased, repos and other borrowings 3,196 3,436 3,566 3,953 4,842 Long-term debt 22,561 22,768 21,803 22,153 23,380 Other liabilities 7,787 6,509 6,791 6,463 5,975 Total liabilities 159,603 156,870 157,099 150,136 142,261 Shareholders' equity: Preferred stock 559 - Common stock 3,494 3,492 3,486 3,486 3,484 Additional paid-in capital 5,914 5,880 5,873 5,856 5,830 Retained earnings 9,433 9,064 8,772 8,493 8,241 Accumulated other comprehensive loss (541 ) (616 ) (713 ) (356 ) (574 ) Noncontrolling interest 67 62 62 62 68 Total shareholders' equity 18,926 17,882 17,480 17,541 17,049 Total liabilities and shareholders' equity $ 178,529 $ 174,752 $ 174,579 $ 167,677 $ 159,310 Includes $1.6 billion, $1.6 billion, $1.6 billion, $1.7 billion and $1.7 billion at June 30, 2012, March 31, 2012, December 31, 2011, September 30, 2011 and June 30, 2011, respectively, covered by FDIC loss sharing agreements. Includes $349 million, $403 million, $415 million, $387 million and $390 million of foreclosed property and other assets covered by FDIC loss sharing agreements at June 30, 2012, March 31, 2012, December 31, 2011, September 30, 2011 and June 30, 2011, respectively. Return to Table of Contents 10 BB&T Corporation Average Balance Sheets (Dollars in millions) Quarter Ended Year-to-Date June 30 Change June 30 Change 2012 2011 $ % 2012 2011 $ % Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 848 $ 106 $ 742 NM % $ 835 $ 100 $ 735 NM % Mortgage-backed securities issued by GSE 32,176 22,516 9,660 42.9 31,957 21,468 10,489 48.9 States and political subdivisions 1,857 1,889 (32 ) (1.7 ) 1,858 1,928 (70 ) (3.6 ) Non-agency mortgage-backed securities 338 547 (209 ) (38.2 ) 374 571 (197 ) (34.5 ) Other securities 704 745 (41 ) (5.5 ) 618 748 (130 ) (17.4 ) Covered securities 1,191 1,257 (66 ) (5.3 ) 1,208 1,250 (42 ) (3.4 ) Total securities 37,114 27,060 10,054 37.2 36,850 26,065 10,785 41.4 Other earning assets 3,511 2,834 677 23.9 3,507 2,906 601 20.7 Loans and leases Commercial loans and leases Commercial and industrial 36,293 33,647 2,646 7.9 36,157 33,540 2,617 7.8 Commercial real estate—other 10,578 11,287 (709 ) (6.3 ) 10,628 11,328 (700 ) (6.2 ) Commercial real estate—residential ADC 1,744 2,933 (1,189 ) (40.5 ) 1,867 3,105 (1,238 ) (39.9 ) Direct retail lending 15,042 13,629 1,413 10.4 14,858 13,650 1,208 8.8 Sales finance loans 7,690 7,184 506 7.0 7,603 7,132 471 6.6 Revolving credit loans 2,178 2,070 108 5.2 2,176 2,077 99 4.8 Residential mortgage loans 22,114 18,311 3,803 20.8 21,585 18,120 3,465 19.1 Other lending subsidiaries 9,370 8,029 1,341 16.7 9,019 7,914 1,105 14.0 Other acquired loans 29 53 (24 ) (45.3 ) 34 55 (21 ) (38.2 ) Total loans and leases held for investment (excluding covered loans) 105,038 97,143 7,895 8.1 103,927 96,921 7,006 7.2 Covered loans 4,211 5,625 (1,414 ) (25.1 ) 4,442 5,775 (1,333 ) (23.1 ) Total loans and leases held for investment 109,249 102,768 6,481 6.3 108,369 102,696 5,673 5.5 Loans held for sale 2,511 1,573 938 59.6 2,713 2,119 594 28.0 Total loans and leases 111,760 104,341 7,419 7.1 111,082 104,815 6,267 6.0 Total earning assets 152,385 134,235 18,150 13.5 151,439 133,786 17,653 13.2 Nonearning assets 24,485 23,495 990 4.2 23,981 23,546 435 1.8 Total assets $ 176,870 $ 157,730 $ 19,140 12.1 % $ 175,420 $ 157,332 $ 18,088 11.5 % Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 27,643 $ 22,151 $ 5,492 24.8 % $ 26,908 $ 21,574 $ 5,334 24.7 % Interest checking 19,911 18,337 1,574 8.6 19,812 17,980 1,832 10.2 Money market and savings 46,557 39,388 7,169 18.2 46,112 39,060 7,052 18.1 Certificates and other time deposits 31,205 25,977 5,228 20.1 32,073 26,393 5,680 21.5 Foreign office deposits - interest-bearing 32 613 (581 ) (94.8 ) 72 1,035 (963 ) (93.0 ) Total deposits 125,348 106,466 18,882 17.7 124,977 106,042 18,935 17.9 Fed funds purchased, repos and other borrowings 3,362 5,486 (2,124 ) (38.7 ) 3,407 6,381 (2,974 ) (46.6 ) Long-term debt 22,544 23,114 (570 ) (2.5 ) 22,132 22,500 (368 ) (1.6 ) Other liabilities 6,879 5,592 1,287 23.0 6,621 5,535 1,086 19.6 Total liabilities 158,133 140,658 17,475 12.4 157,137 140,458 16,679 11.9 Shareholders' equity 18,737 17,072 1,665 9.8 18,283 16,874 1,409 8.4 Total liabilities and shareholders' equity $ 176,870 $ 157,730 $ 19,140 12.1 % $ 175,420 $ 157,332 $ 18,088 11.5 % Average balances exclude basis adjustments for fair value hedges. Total securities include securities available for sale and securities held to maturity. NM - not meaningful. Return to Table of Contents 11 BB&T Corporation Average Balance Sheets - Five Quarter Trend (Dollars in millions) Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2012 2012 2011 2011 2011 Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 848 $ 820 $ 709 $ 236 $ 106 Mortgage-backed securities issued by GSE 32,176 31,742 31,053 27,104 22,516 States and political subdivisions 1,857 1,858 1,861 1,864 1,889 Non-agency mortgage-backed securities 338 411 459 511 547 Other securities 704 532 544 598 745 Covered securities 1,191 1,226 1,241 1,254 1,257 Total securities 37,114 36,589 35,867 31,567 27,060 Other earning assets 3,511 3,502 2,974 4,034 2,834 Loans and leases Commercial loans and leases Commercial and industrial 36,293 36,021 35,232 34,280 33,647 Commercial real estate—other 10,578 10,678 10,839 11,069 11,287 Commercial real estate—residential ADC 1,744 1,989 2,298 2,576 2,933 Direct retail lending 15,042 14,674 14,141 13,754 13,629 Sales finance loans 7,690 7,516 7,308 7,234 7,184 Revolving credit loans 2,178 2,175 2,159 2,109 2,070 Residential mortgage loans 22,114 21,056 20,051 18,818 18,311 Other lending subsidiaries 9,370 8,668 8,627 8,652 8,029 Other acquired loans 29 38 42 48 53 Total loans and leases held for investment (excluding covered loans) 105,038 102,815 100,697 98,540 97,143 Covered loans 4,211 4,672 5,109 5,342 5,625 Total loans and leases held for investment 109,249 107,487 105,806 103,882 102,768 Loans held for sale 2,511 2,916 2,717 1,776 1,573 Total loans and leases 111,760 110,403 108,523 105,658 104,341 Total earning assets 152,385 150,494 147,364 141,259 134,235 Nonearning assets 24,485 23,475 24,132 24,261 23,495 Total assets $ 176,870 $ 173,969 $ 171,496 $ 165,520 $ 157,730 Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 27,643 $ 26,173 $ 25,216 $ 23,370 $ 22,151 Interest checking 19,911 19,712 19,467 19,004 18,337 Money market and savings 46,557 45,667 44,789 42,174 39,388 Certificates and other time deposits 31,205 32,942 32,290 30,140 25,977 Foreign office deposits - interest-bearing 32 112 163 368 613 Total deposits 125,348 124,606 121,925 115,056 106,466 Fed funds purchased, repos and other borrowings 3,362 3,452 3,727 4,307 5,486 Long-term debt 22,544 21,720 21,689 22,347 23,114 Other liabilities 6,879 6,362 6,400 6,259 5,592 Total liabilities 158,133 156,140 153,741 147,969 140,658 Shareholders' equity 18,737 17,829 17,755 17,551 17,072 Total liabilities and shareholders' equity $ 176,870 $ 173,969 $ 171,496 $ 165,520 $ 157,730 Average balances exclude basis adjustments for fair value hedges. Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 12 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended June 30, 2012 March 31, 2012 (1 ) Interest (2
